EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the "Agreement"), is entered into effective as of
March 1, 2016 (the "Effective Date"), by and between Citius Pharmaceuticals,
Inc., a Nevada corporation with principal executive offices at 63 Great Road,
Maynard Massachusetts 01754 (the "Company"), and Myron Holubiak, residing at
1544 Edly Cove Court, North Brunswick, New Jersey 08902 (the "Executive").

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as its Chief Executive Officer,
and Executive desires to be employed by the Company, pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment.

 

(a) Services. The Executive will be employed by the Company as its Chief
Executive Officer. The Executive will report to the Board of Directors of the
Company (the "Board") and shall perform such duties as are consistent with a
position as Chief Executive Officer (the "Services"). The Executive agrees to
perform such duties faithfully, to devote substantially all of his working time,
attention and energies to the business of the Company, and while he remains
employed and subject to the terms of this Agreement, not to engage in any other
business activity that is in conflict with his duties and obligations to the
Company.

 

(b) Acceptance. Executive hereby accepts such employment and agrees to render
the Services.

 

2. Term. The Executive's employment under this Agreement shall be deemed to
commence on the Effective Date and shall continue for a term of three (3) years
(the "Initial Term"), unless sooner terminated pursuant to Section 9 of this
Agreement. This Agreement will automatically be extended for additional one (1)
year periods (each an "Additional Term" and, together with the Initial Term, the
"Term") unless the Company notifies the Executive in writing that it intends to
not extend this Agreement at least sixty (60) days prior to the expiration of
the then current Term; provided, however, that the Company's failure to provide
the Executive with such notice shall not constitute termination by the Executive
for Good Reason (as defined in Section 9(d) hereof).

 

3. Best Efforts. The Executive shall devote substantially all of his business
time, attention and energies to the business and affairs of the Company and
shall use his best efforts to advance the best interests of the Company and
shall not during the Term be actively engaged in any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage, that will interfere with the performance by the Executive
of his duties hereunder or the Executive's availability to perform such duties
or that will adversely affect, or negatively reflect upon, the Company. 







 1

 

 

4. Directorship. The Company shall use its best efforts to cause Executive to be
elected as a voting member of its Board throughout the Term and shall include
him in the management slate for election as a director at every stockholders
meeting during the Term at which his term as a director would otherwise expire.
The Executive agrees to accept election, and to serve during the Term, as a
member of the Board without any compensation therefore other than as specified
in this Agreement.

 

5. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:

 

(a) Base Salary. The Company shall pay Executive an annual salary (the "Base
Salary") equal to Four Hundred and Fifty Thousand Dollars ($450,000) per year.
Payment shall be made in accordance with the Company's normal payroll practices.
The Base Salary will be reviewed by the Board no less frequently than annually.

 

(b) Annual Milestone Bonus. At the sole discretion of the Board, Executive may
receive a discretionary bonus on each anniversary of the Effective Date during
the Term (the "Annual Milestone Bonus") in an amount up to fifty percent (50%)
of his then current Base Salary based on the attainment by the Executive of
certain financial, clinical development and business milestones (the
"Milestones") as established annually by the Board (or a committee thereof),
after consultation with the Executive.The Annual Milestone Bonus shall be
payable either as a lump-sum payment or in installments as determined by the
Board in its sole discretion, provided, however, if the Board determines to pay
the Executive in installments, such installments shall be no less frequently
than monthly, and shall be over a time period not to exceed four (4) months,
unless otherwise agreed by the Executive in writing. Notwithstanding the
foregoing, the Annual Milestone Bonus, if any, for a given year will be paid in
full no later than March 15 of the calendar year immediately following the
calendar year for which the Annual Milestone Bonus, if any, is earned.

 

(c) Incentive Bonus. The Company shall pay the Executive periodic
milestone-based incentive bonuses (each an "Incentive Bonus") of:

 

(i) In the event that the Market Capitalization (as defined below) of the
Company shall exceed One Hundred Million Dollars (US$100,000,000) for a period
of thirty (30) consecutive trading days during the Term (the "First
Capitalization Milestone"), the Company shall pay to the Executive a cash bonus
of Two Hundred Fifty Thousand Dollars ($250,000). For purposes of this
Agreement, "Market Capitalization" shall be determined by multiplying the total
shares of the Company's Common Stock which are issued and outstanding by the
last reported closing price of the Company's Common Stock on a nationally
recognized exchange, NASDAQ, or in the over-the-counter market as reported by
the National Quotation Bureau or similar organization. This bonus will be paid
in a lump sum as soon as it can be arranged by the Company, but in no event
shall payment be made later than March 15 of the calendar year immediately
following the calendar year that includes the thirtieth (30th) consecutive
trading day on which the First Capitalization Milestone threshold is attained;
and

 

(ii) In the event that the Market Capitalization of the Company shall exceed Two
Hundred Fifty Million Dollars (US$250,000,000) for a period of thirty (30)
consecutive trading days during the Term (the "Second Capitalization
Milestone"), the Company shall pay to the Executive a cash bonus of Five Hundred
Thousand Dollars ($500,000). This bonus will be paid in a lump sum as soon as it
can be arranged by the Company, but in no event shall payment be made later than
March 15 of the calendar year immediately following the calendar year that
includes the thirtieth (30th) consecutive trading day on which the Second
Capitalization Milestone threshold is attained. 





 2

 

 

(d) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 5.

 

(e) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive's expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

(f) Other Benefits. The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, medical reimbursement and hospital plans,
pension plans, employee stock purchase plans, profit sharing plans, bonus plans
and other so-called "Fringe Benefits") as the Company shall make available to
its senior executives from time to time. The Company shall also name Executive
as a covered person under any Directors & Officers insurance policies.

 

(g) Vacation. The Executive shall, during the Term, be entitled to a vacation of
four (4) nonconsecutive weeks per annum, in addition to holidays observed by the
Company. Unless otherwise provided by the Company's vacation policy, the
Executive shall not be entitled to carry any unused, accrued vacation forward
from one year of employment to the next, and any such vacation days will be
forfeited without payment. In addition, the Executive will forfeit payment for
any unused, accrued vacation upon termination of employment, subject to
applicable law.

 

6. Confidential Information and Inventions.

 

(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company or third parties with whom the Company has an obligation of
confidentiality, relating to and used in the Company's business (collectively,
"Confidential and Proprietary Information"). Confidential and Proprietary
Information shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, formulas and related
concepts, business plans (both current and under development), client lists,
promotion and marketing programs, trade secrets, or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, sales activities, promotions, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company or of any affiliate or client of the
Company, and any and all information relating to the operation of the Company's
business which the Company may from time to time designate as confidential or
proprietary or that Executive reasonably knows should be, or has been, treated
by the Company as confidential or proprietary. The Executive expressly
acknowledges that the Confidential and Proprietary Information constitutes a
protectable business interest of the Company. The Executive further agrees that
if any information that the Company deems to be a trade secret is found by a
court of competent jurisdiction not to be a trade secret, such information will,
nevertheless, be considered Confidential and Proprietary Information for
purposes of this Agreement. Confidential and Proprietary Information does not
include any information that: (i) at the time of disclosure is generally known
to, or readily ascertainable by, the public; (ii) becomes known to the public
through no fault of Executive or other violation of this Agreement; or (iii) is
disclosed to Executive by a third party under no obligation to maintain the
confidentiality of the information. The Executive agrees, during and after the
Term, except as reasonably necessary for the fulfillment of his duties under
this Agreement: (i) not to use any such Confidential and Proprietary Information
for himself or others; (ii) to keep confidential and not disclose or make
accessible to any other person or entity any Confidential and Proprietary
Information; and (iii) not to take any Company Confidential and Proprietary
Information (including but not limited to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) from the Company's offices at any time. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon termination of employment, or at any time upon the Company's
request. 







 3

 

 

(b) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, scientific, technical or business information of any other
party to whom the Company owes an obligation of confidence, at any time during
or after his employment with the Company. The restrictions in this Section 6(b)
and in Section 6(a) above will not apply to any information that Executive is
required to disclose by law, provided that Executive (i) notifies the Company of
the existence and terms of such obligation, (ii) gives the Company a reasonable
opportunity to seek a protective or similar order to prevent or limit such
disclosure, and (iii) only discloses that information actually required to be
disclosed.

 

(c) The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works ("Inventions") initiated, conceived or made by
him, either alone or in conjunction with others, during the course of his
employment by the Company or that result from work performed by Executive for
the Company, shall be the sole property of the Company to the maximum extent
permitted by applicable law and, to the extent permitted by law, shall be "works
made for hire" as that term is defined in the United States Copyright Act (17
U.S.C.A., Section 101). The Company shall be the sole owner of all patents,
copyrights, trade secret rights, and other intellectual property or other rights
in connection therewith. The Executive hereby assigns to the Company all right,
title and interest he may have or acquire in all such Inventions; provided,
however, that the Board may in its sole discretion agree to waive the Company's
rights pursuant to this Section 6(c) with respect to any Invention that is not
directly or indirectly related to the Company's business. The Executive further
agrees to assist the Company in every proper way (but at the Company's expense)
to obtain and from time to time enforce patents, copyrights or other rights on
such Inventions in any and all countries, and to that end the Executive will
execute all documents necessary:

 

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

(d) The Executive acknowledges that, while performing the services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company (the "Third-Party Inventions"). The
Executive understands, acknowledges and agrees that all rights to, interests in
or opportunities regarding, all Third-Party Inventions identified by the Company
or either of the foregoing persons' officers, directors, employees (including
the Executive), agents or consultants during the Term shall be and remain the
sole and exclusive property of the Company or such affiliate and the Executive
shall have no rights whatsoever to such Third-Party Inventions and will not
pursue for himself or for others any transaction relating to the Third-Party
Inventions which is not on behalf of the Company.

 

(e) The provisions of this Section 6 shall survive any termination or expiration
of this Agreement. 







 4

 

 

7. Non-Competition and Non-Solicitation. The Executive understands and
recognizes that his services to the Company are special and unique and that in
the course of performing such services the Executive will have access to and
knowledge of Confidential and Proprietary Information (as defined in Section 6)
and will become knowledgeable of and familiar with the Company's customers as
well as the Company's business. The Executive acknowledges that, due to the
unique nature of the Company's business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and therefore the Company has a strong legitimate business interest
in protecting the continuity of its business interests and the restriction
herein agreed to by the Executive narrowly and fairly serves such an important
and critical business interest of the Company. Therefore, Executive covenants
and agrees as follow:

 

(a) Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below:

 

(i) "Business" means (A) acquiring, developing and commercializing drug products
focused on adjunctive cancer therapies; (B) acquiring, developing and
commercializing drug products for the treatment of hemorrhoids; and (C) any
other business that the Company is actively engaged in at the time of the date
of termination, provided that this clause (C) shall only apply if Executive is
involved with that other business.

 

(ii) "Customer" means (A) any person or entity who is or was a customer of the
Company at the time of, or during the six (6) month period prior to, the date of
Executive's termination and with whom Executive had dealings on behalf of the
Company in the course of his employment with the Company, or about whom
Executive received Confidential and Proprietary Information in the course of his
employment with the Company, and (B) any prospective customer to whom, within
the six (6) month period prior to the Executive's date of termination, the
Company had submitted proposals to for services of which Executive has
knowledge, whether or not such proposals have yet to be executed into contracts,
provided that, the Company has a legitimate expectation of doing business with
such prospective customer, and provided further that the Executive has had
material business contacts with such prospective customer on behalf of the
Company, whether such contact was initiated by the prospective customer or by
Executive.

 

(iii) "Company Employee" means (A) any person who is an employee of the Company
at the time of the date of Executive's termination of employment, and (B) any
person who was an employee of the Company during the six (6) month period prior
to, the termination of Executive's employment.

 

(iv) "Person" means any person, firm, partnership, joint venture, corporation or
other business entity.

 

(v) "Restricted Period" means the period commencing on the date of Executive's
termination of employment and ending twelve (12) months thereafter, provided,
however, that this period will be tolled and will not run during any time
Executive is in violation of this Section 7, it being the intent of the parties
that the Restricted Period will be extended for any period of time in which
Executive is in violation of this Section. 







 5

 

 

(vi) "Restricted Territory" means any country in which the Company does business
as of the Executive's date of termination, including without limitation each
country to which the Executive directed or in which Executive performed
employment-related activities on behalf of the Company at the time of, or during
the six (6) month period prior to, the Executive's date of termination and each
country in which the Company is actively preparing to conduct business within
the six (6) month period immediately following the Executive's date of
termination, provided that Executive is materially involved in such
preparations; or if that geographic territory is deemed by a court of competent
jurisdiction to be overly broad, the United States of America; or if that
geographic territory is deemed by a court of competent jurisdiction to be overly
broad, any state, province or similar geographic subdivision in which the
Company does business as of the Executive's date of termination, including
without limitation each state, province or similar geographic subdivision to
which the Executive directed or in which Executive performed employment-related
activities on behalf of the Company at the time of, or during the six (6) month
period prior to, the date of termination.

 

(b) Non-Competition. During his employment with the Company, Executive will not,
on his own behalf or on behalf of any other Person, engage in any business
competitive with or adverse to that of the Company. In addition, during his
employment with the Company and during the Restricted Period, Executive will not
(i) engage in the Business in the Restricted Territory, or (ii) hold a position
based in or with responsibility for all or part of the Restricted Territory,
with any Person engaging in the Business, whether as employee, consultant, or
otherwise, (A) in which Executive will have duties, or will perform or be
expected to perform services for such Person, that is or are the same as or
substantially similar to the position held by Executive or those duties or
services actually performed by Executive for the Company within the twelve (12)
month period immediately preceding the Executive's date of termination, or (B)
in which Executive will use or disclose or be reasonably expected to use or
disclose any Confidential and Proprietary Information of the Company for the
purpose of providing, or attempting to provide, such Person with a competitive
advantage with respect to the Business. For purposes of clarification, nothing
contained in this Section 7(b) shall be deemed to prohibit the Executive from
acquiring or holding, solely for investment, publicly traded securities of any
corporation, some or all of the activities of which are competitive with the
business of the Company so long as such securities do not, in the aggregate,
constitute more than five percent (5%) of any class or series of outstanding
securities of such corporation.

 

(c) Non-Solicitation. During his employment with the Company and during the
Restricted Period, Executive will not, directly or indirectly, on Executive's
own behalf or on behalf of any other Person:

 

(i) Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert or encourage any Customer for purposes of marketing, selling or providing
products or services to such Customer that are similar to or competitive with
those offered by the Company;

 

(ii) Induce, encourage or attempt to induce or encourage any Customer to reduce,
limit or cancel its business with the Company;

 

(iii) Induce, encourage or attempt to induce or encourage any Customer to
purchase or accept products or services competitive with those offered by the
Company from any Person (other than the Company) engaging in the Business; 







 6

 

 

(iv) Otherwise interfere or engage in any conduct that would have the effect of
interfering, in any manner, with the business relationship between the Company
and any of the Company's Customers; or

 

(v) Solicit, induce, or attempt to solicit or induce any Company Employee or any
independent contractor (who is then engaged by the Company or was engaged by the
Company in the prior six (6) months) to terminate his or her employment or
engagement with the Company or to accept employment or engagement with any
Person engaging in the Business within the Restricted Territory.

 

(d) Direct Employment or Engagement by Customer. During his employment with the
Company and during the Restricted Period, Executive will not be employed or
engaged (as an employee, contractor, consultant or otherwise) directly by, or
solicit employment or engagement by, any Person who, during the Term of this
Agreement, was an agent or Customer of the Company with whom Executive worked
during his employment with the Company in a position or capacity in which
Executive will be performing services for such Customer that are the same as, or
substantially similar to, those services provided by Executive for the Customer
during Executive's employment with the Company. For the avoidance of doubt, the
terms "agent" and "Customer" will not include any investment bank, investor,
lender or other financial intermediary which may represent, invest in or
otherwise deal with the Company.

 

(e) Enforcement. In the event that the Executive breaches or threatens to breach
any provisions of Section 6 or this Section 7, then the Company will suffer
irreparable harm and monetary damages would be inadequate to compensate the
Company. Accordingly, in addition to any other rights which the Company may
have, the Company shall (i) be entitled, without the posting of bond or other
security, to seek injunctive relief to enforce the restrictions contained in
such Sections and (ii) have the right to require the Executive to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments and other benefits (collectively "Benefits") derived or received by
the Executive as a result of any transaction constituting a breach of any of the
provisions of Sections 6 or 7, to the maximum extent permitted by law.

 

(f) Reasonableness and Severability. Each of the rights and remedies enumerated
in Section 7(e) shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to the Company at law
or in equity. The Executive hereby acknowledges and agrees that the covenants
provided for pursuant to Section 7 are essential elements of Executive's
employment by the Company and are reasonable with respect to their duration,
geographic area and scope and in all other respects. If, at the time of
enforcement of this Section 7, a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the parties hereto agree
that the maximum duration, scope or geographic area legally permissible under
such circumstances will be substituted for the duration, scope or area stated
herein. If any of the covenants contained in this Section 7, or any part of any
of them, is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants or rights
or remedies which shall be given full effect without regard to the invalid
portions. No such holding of invalidity or unenforceability in one jurisdiction
shall bar or in any way affect the Company's right to the relief provided in
this Section 7 or otherwise in the courts of any other state or jurisdiction
within the geographical scope of such covenants as to breaches of such covenants
in such other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants. 







 7

 

 

(g) Remedies. In the event that an actual proceeding is brought in equity to
enforce the provisions of Section 6 or this Section 7, the Executive shall not
urge as a defense that there is an adequate remedy at law nor shall the Company
be prevented from seeking any other remedies which may be available. The
Executive agrees that he shall not raise in any proceeding brought to enforce
the provisions of Section 6 or this Section 7 that the covenants contained in
such Sections limit his ability to earn a living.

 

(h) Survival. The provisions of this Section 7 shall survive any termination of
this Agreement.

 

8. Representations and Warranties.

 

(a) The Executive hereby represents and warrants to the Company as follows:

 

(i) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.

 

(ii) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

(b) The Company hereby represents and warrants to the Executive that this
Agreement and the employment of the Executive hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board.

 

9. Termination. The Executive's employment hereunder shall be terminated
immediately upon the Executive's death and may be otherwise terminated as
follows:

 

(a) The Executive's employment hereunder may be terminated by the Board for
Cause. Any of the following actions by the Executive shall constitute "Cause":

 

(i) The willful failure, disregard or continuing refusal by the Executive to
perform his duties hereunder;

 

(ii) Any act of willful or intentional misconduct, or a grossly negligent act by
the Executive having the effect of injuring, in a material way (as determined in
good-faith by a majority of the Board), the business or reputation of the
Company, including but not limited to, any officer, director, or executive of
the Company;  





 8

 

 

(iii) Willful misconduct by the Executive in carrying out his duties or
obligations under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by the Executive from the Board;

 

(iv) The Executive's indictment of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

 

(v) The determination by the Board, based upon clear and convincing evidence,
after a reasonable and good-faith investigation by the Company following a
written allegation by another employee of the Company, that the Executive
engaged in some form of harassment prohibited by law (including, without
limitation, age, sex or race discrimination), unless the Executive's actions
were specifically directed by the Board;

 

(vi) Any intentional misappropriation of the property of the Company, or
embezzlement of its funds or assets (whether or not a misdemeanor or felony);

 

(vii) Breach by the Executive of any of the provisions of Sections 6, 7 or 8 of
this Agreement; and

 

(viii) Breach by the Executive of any provision of this Agreement other than
those contained in Sections 6, 7 or 8 which is not cured by the Executive within
thirty (30) business days after notice thereof is given to the Executive by the
Company.

 

Except as otherwise expressly provided for in this Section 9(a), any
determination of Cause under Section 9(a) will be made by two-thirds of the
Board voting on such determination. With respect to any such determination, the
Board will act fairly and in utmost good faith and will give the Executive and
his counsel an opportunity to appear and be heard at a meeting of the Board, and
present evidence on the Executive's behalf.

 

(b) The Executive's employment hereunder may be terminated by the Board due to
the Executive's Disability. For purposes of this Agreement, a termination for
"Disability" shall occur (i) when the Board has provided a written termination
notice to the Executive supported by a written statement from a reputable
independent physician mutually selected by the Company and the Executive, or the
Executive's legal representatives in the event he is unable to make such
selection due to physical or mental incapacity, to the effect that the Executive
shall have become so physically or mentally incapacitated as to be unable to
resume, even with reasonable accommodation as may be required under the
Americans With Disabilities Act, within the ensuing twelve (12) months, his
employment hereunder by reason of physical or mental illness or injury, or (ii)
upon rendering of a written termination notice by the Board after the Executive
has been unable to substantially perform his duties hereunder, even with
reasonable accommodation as may be required under the Americans With
Disabilities Act, for 120 or more consecutive days, or more than 180 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury. For purposes of this Section 9(b), the Executive agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician mutually selected by the Company and the Executive, and
paid for by the Company. Notwithstanding the foregoing, nothing herein shall
give the Company the right to terminate Executive prior to discharging its
obligations to Executive, if any, under the Family and Medical Leave Act, the
Americans With Disabilities Act, or any other applicable law. The Company shall
reimburse Executive for his actual cost of maintaining a supplementary long-term
disability insurance policy during the Term up to a maximum reimbursement of
$10,000 per year.
 




 9

 

 

(c) The Executive's employment hereunder may be terminated by the Board (or its
successor) by written notice to the Executive upon the occurrence of a Change of
Control. For purposes of this Agreement, "Change of Control" means (i) the
acquisition, directly or indirectly, following the date hereof by any person (as
such term is defined in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) or more of the combined voting power of the Company's then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the Effective Date of this Agreement, or
(ii) the future disposition by the Company (whether direct or indirect, by sale
of assets or stock, merger, consolidation or otherwise) of all or substantially
all of its business and/or assets in one transaction or series of related
transactions other than a merger (1) effected exclusively for the purpose of
changing the domicile of the Company or (2) effected for the purpose of
obtaining a public listing and/or publicly traded securities.

 

(d) The Executive's employment hereunder may be voluntarily terminated by the
Executive for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean any of the following: (i) any material reduction by the Company of the
Executive's duties, responsibilities, or authority as Chief Executive Officer of
the Company which causes his position with the Company to become of less
responsibility or authority than his position immediately following the
Effective Date; (ii) any material reduction by the Company of the Executive's
compensation or benefits payable hereunder (it being understood that a reduction
of benefits applicable to all employees of the Company, including the Executive,
shall not be deemed a reduction of the Executive's compensation package for
purposes of this definition); (iii) any requirement by the Company that the
Executive locate Company headquarters, or Executive's residence or primary place
of employment, to a location outside a 30-mile radius of Cranford, New Jersey,
or (iv) failure during the Term to nominate the Executive for election to the
Board and to recommend to shareholders to vote in support of such nomination, or
failure of the Board to appoint the Executive as Chief Executive Officer of the
Company, or removal during the Term from the Board or as Chief Executive Officer
of the Company, provided that such failure or removal is not in connection with
either: (x) a termination of the Executive's employment hereunder by the Company
for Cause, or (y) as a result of the failure of the stockholders of the Company
to elect the Executive to the Board despite the Company's compliance with its
obligations under Section 4 hereof; (v) a material breach by the Company of
Section 8(b) of this Agreement which is not cured by the Company within 30 days
after written notice thereof is given to the Company by the Executive, or (vi) a
change in the lines of reporting such that the Executive no longer reports
directly to the Board. However, notwithstanding the above, Good Reason shall not
exist unless: (x) the Executive notifies the Board within ninety (90) days of
the initial existence of one of the adverse events described above, and (y) the
Company fails to correct the adverse event within thirty (30) days of such
notice, and (z) the Executive's voluntary termination because of the existence
of one or more of the adverse events described above occurs within 24 months of
the initial existence of the event.

 

(e) The Executive's employment may be terminated by the Company without Cause by
delivery of written notice to the Executive effective fifteen (15) days after
the date of delivery of such notice.

 

(f) The Executive's employment may be terminated by the Executive in the absence
of Good Reason by delivery of written notice to the Company effective fifteen
(15) days after the date of delivery of such notice. 







 10

 

 

10. Compensation upon Termination.

 

(a) Accrued Benefits. Upon termination of Executive's employment by either party
regardless of the cause or reason, Executive shall be entitled to the following,
referred to herein as the "Accrued Benefits": (i) payment for any accrued,
unpaid Base Salary through the termination date; (ii) payment for any Incentive
Bonus earned and payable but not yet paid as of the date of termination, if any;
and (iii) reimbursement for any approved business expenses that Executive has
timely submitted for reimbursement in accordance with the Company's business
expense reimbursement policy or practice. Except as otherwise expressly provided
by this Agreement, the Company shall have no further payment obligations to
Executive upon the termination of his employment.

 

(b) Change of Control Severance. If the Executive's employment is terminated by
the Company during the Term in connection with or within six (6) months
following the occurrence of a Change of Control, provided that Executive signs
and does not revoke a general release of claims against the Company within the
time period specified therein, in form and substance satisfactory to the Company
(the "Release"), and provided further that such termination is a "separation
from service" within the meaning of Treasury Regulation § 1.409A-1(h), then the
Company shall provide the following benefits to Executive, referred to herein as
the "Change of Control Separation Benefits": (i) a lump sum payment equal to
eighteen (18) months of Executive's then-current Base Salary (less applicable
taxes and withholdings); (ii) the full Annual Milestone Bonus (items (i) and
(ii) being the "Change of Control Separation Pay"); and (iii) provided that
Executive properly and timely elects to continue his health insurance benefits
under COBRA or applicable state continuation coverage law after the date of
termination, reimbursement for Executive's applicable health continuation
coverage premiums for a period of eighteen (18) months or until Executive
becomes eligible for insurance benefits from another employer, whichever is
earlier (the "Change of Control COBRA Reimbursement"). The Change of Control
Separation Pay will be paid on the Company's first regular payday occurring
sixty (60) days after the termination date. The Change of Control COBRA
Reimbursement shall continue for the specified period provided that the Company
has the right to discontinue the reimbursement payment and pay to the Executive
a lump sum amount equal to the current COBRA premium times the number of months
remaining in the specified period if the Company determines that continued
payment of the COBRA reimbursement is discriminatory under Section 105(h) of the
Internal Revenue Code.

 

(c) Other Severance Benefits. If the Executive's employment is terminated during
the Term as a result of Executive's Disability pursuant to Section 9(b), by the
Company without Cause pursuant to Section 9(e), or by Executive for Good Reason
pursuant to Section 9(d), provided that Executive signs and does not revoke the
Release within the time period specified therein, and provided further that such
termination is a "separation from service" within the meaning of Treasury
Regulation § 1.409A-1(h), then the Company shall provide the following benefits
to Executive, referred to herein as the "Separation Benefits": (i) the continued
payment in installments of Executive's then-current Base Salary (less applicable
taxes and withholdings) for a period of twelve (12) months following the date of
termination (the "Separation Pay"); and (ii) provided that Executive properly
and timely elects to continue his health insurance benefits under COBRA or
applicable state continuation coverage law after the date of termination,
reimbursement for Executive's applicable health continuation coverage premiums
for a period of twelve (12) months or until Executive becomes eligible for
insurance benefits from another employer, whichever is earlier (the "COBRA
Reimbursement"). The first installment of the Separation Pay will be paid on the
Company's first regular payday occurring sixty (60) days after the termination
date in an amount equal to the sum of payments of Base Salary that would have
been paid if he had remained in employment for the period from the termination
date through the payment date. The remaining installments will be paid until the
end of the 12-month period at the same rate as the Base Salary in accordance
with the Company's normal payroll practices for its employees. The COBRA
Reimbursement shall continue for the specified period provided that the Company
has the right to discontinue the reimbursement payment and pay to the Executive
a lump sum amount equal to the current COBRA premium times the number of months
remaining in the specified period if the Company determines that continued
payment of the COBRA reimbursement is discriminatory under Section 105(h) of the
Internal Revenue Code. Executive understands that if he is eligible to receive
the Separation Benefits, such Separation Benefits shall be in lieu of and not in
addition to any other severance benefits otherwise provided for herein,
including the severance benefits described in Section 10(b) of this Agreement.
Notwithstanding the foregoing, if Executive is entitled to receive the
Separation Benefits but violates any provisions of this Agreement or any other
agreement entered into by Executive and the Company after termination of
employment, the Company will be entitled to immediately stop paying any further
installments of the Separation Benefits. If the Executive's employment is
terminated during the Term as a result of Executive's death, then the Company
shall provide to Executive's estate the continued payment of Executive's
then-current Base Salary for a period of twelve (12) months following the date
of termination, beginning on the Company's first regular payday following the
date of such termination.  





 11

 

 

(d) This Section 10 sets forth the only obligations of the Company with respect
to the termination of the Executive's employment with the Company, except as
otherwise required by law, and the Executive acknowledges that, upon the
termination of his employment, he shall not be entitled to any payments or
benefits which are not explicitly provided in Section 10. For purposes of
clarification, if Executive's employment with the Company terminates upon
expiration of the Term, Executive shall only be entitled to receive the Accrued
Benefits described in Section 10(a).

 

(e) Upon termination of the Executive's employment hereunder for any reason, the
Executive shall be deemed to have resigned as director of the Company, effective
as of the date of such termination.

 

(f) The provisions of this Section 10 shall survive any termination of this
Agreement.

 

11. 409A Restrictions. The intent of the parties to the Agreement is that the
payments, compensation and benefits under this Agreement be exempt from or
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively, "Section
409A") and, in this connection, the following shall be applicable:

 

(a) To the greatest extent possible, this Agreement shall be interpreted to be
exempt or in compliance with Section 409A.

 

(b) If any severance, compensation, or benefit required by the Agreement is to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A.

 

(c) If any severance, compensation, or benefit required by the Agreement that
constitutes "nonqualified deferred compensation" within the meaning of Section
409A is considered to be paid on account of "separation from service" within the
meaning of Section 409A, and Executive is a "specified employee" within the
meaning of Section 409A, no payments of any of such severance, compensation, or
benefit shall made for six (6) months plus one (1) day after such separation
from service (the "New Payment Date"). The aggregate of any such payments that
would have otherwise been paid during the period between the date of separation
from service and the New Payment Date shall be paid to the Executive in a lump
sum on the New Payment Date. Thereafter, any severance, compensation, or benefit
required by the Agreement that remains outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

 

(d) The provisions of this Section 11 shall survive any termination of this
Agreement.


 

12. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New Jersey, without giving effect to
its principles of conflicts of laws.

 

(b) The parties agree that any litigation arising out of or related to this
Agreement or Executive's employment by the Company will be brought exclusively
in any state or federal court in Union County, New Jersey. Each party
(i) consents to the personal jurisdiction of said courts, (ii) waives any venue
or inconvenient forum defense to any proceeding maintained in such courts, and
(iii) agrees not to bring any proceeding arising out of or relating to this
Agreement or Executive's employment by Company in any other court. 







 12

 

 

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
permitted assigns.

 

(d) This Agreement, and the Executive's rights and obligations hereunder, may
not be assigned by the Executive. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company, including any successors or assigns in
connection with any sale, transfer or other disposition of all or substantially
all of its business or assets.

 

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

 

(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this Section 12 (g).

 

(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(i) As used in this Agreement, "affiliate" of a specified person or entity shall
mean and include any person or entity controlling, controlled by or under common
control with the specified person or entity.

 

(j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

  





 13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.


 

 

CITIUS PHARMACEUTICALS, INC.

 

    By:/s/ Leonard Mazur

 

 

Name:

Leonard Mazur

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

EXECUTIVE  

 

 

 

 

 

 

 

/s/ Myron Holubiak

 

 

 

Myron Holubiak

 



 

 

14

--------------------------------------------------------------------------------